           Case 5:20-cr-00271-JD Document 43 Filed 09/03/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
    Plaintiff,                               )
                                             )
v.                                           )          Case No. CR-20-00271-JD
                                             )
STEPHANIE CUNNINGHAM,                        )
   Defendant.                                )
                                             )
     and                                     )
                                             )
FNB COMMUNITY BANK,                          )
and its successors or assigns,               )
     Garnishee.                              )

                 ORDER FOR DISPOSITION OF GARNISHED FUNDS

       The United States of America caused a Writ of Garnishment to be issued to FNB

Community Bank, on July 21, 2021 [Doc. No. 39]. On July 30, 2021, Garnishee filed an

Answer [Doc. No. 40]. Thereafter, the United States filed a Partial Release of

Garnishment, releasing the Writ of Garnishment “only as it pertains to the account jointly

owned with Seth Cunningham in the amount of $3,167.11” and partially discharging

FNB Community Bank from “any claim and cause of action arising from said Writ of

Garnishment only as it pertains to the account jointly owed with Seth Cunningham.”

[Doc. No. 41].

       A review of the court record demonstrates that Defendant has filed no objection

or request for a hearing. Under 28 U.S.C. § 3205(c)(7), “[a]fter the garnishee files an

answer and if no hearing is requested within the required time period, the court shall
          Case 5:20-cr-00271-JD Document 43 Filed 09/03/21 Page 2 of 2




promptly enter an order directing the garnishee as to the disposition of the judgment

debtor’s nonexempt interest in such property.”

      Consistent with 28 U.S.C. § 3205(c)(7), with the exception of $3,167.11 in the

account that is jointly owned with Seth Cunningham [see Doc. No. 41], Garnishee is

ORDERED to disburse all nonexempt monies and property of Defendant withheld since

the date of service of the Writ, and make all future payments and monies withheld under

the continuing Writ payable to the:

      U.S. District Court Clerk
      U.S. Courthouse
      200 N.W. 4th, Suite 1210
      Oklahoma City, OK 73102

      IT IS SO ORDERED this 3rd day of September 2021.
